Cho

U4A4

 

Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 1 of 10
rc, @ oS
ce.

US. Department ro Sustice soles

If.
United Staiéw Atopy. . —
District of Mar. plana

re

 

~~

Christina A. Hoffman Suite 400 Or apt DIRECT: 410)-209-487]
Assistant United States Attorney 36S. Charles Street uP de MAIN: 410-209-4800
Christina hoffinan@usdoj.zov - Baltimore, MD 22201-3119 FAX: 410-962-3124

February 4, 2019
Paul D. Hazlehurst
11350 McCormick Rd.
Executive Plaza II, Suite 705
Hunt Valley, MD 21031

Re: United States v. Danielle Robinson,
Criminal No. GLR-18-0265 (D. Md.)

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement’) that has been offered to your client, Danielle Robinson (hereinafter “Defendant’),
by the United States Attorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by February 28, 2019, it will be deemed withdrawn. The terms
of the Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to waive indictment and plead guilty to a one-count criminal
information to be filed against her, which charges her with conspiracy to distribute heroin and
cocaine, in violation of 21 U.S.C. § 846. The Defendant admits that the Defendant is, in fact,
guilty of the offense and will so advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows: That on or about the time alleged
in the Information, in the District of Maryland:

a. an agreement existed between two or more persons to violate the drug laws of
the United States by distributing or possessing with the intent to distribute
heroin and cocaine;
 

Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 2 of 10

b. that the Defendant was a party to, or member of, that agreement; and
c. the Defendant knowingly entered into that agreement.

Penalties

 

 

 

 

 

 

 

 

 

 

 

3. The maximum penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:
COUNT | STATUTE | MAND. MIN. MAX MAX MAX FINE | SPECIAL
IMPRISON- | IMPRISON- | SUPERVISED ASSESS-
MENT MENT RELEASE MENT
2 21U.S.C. | N/A 20 years life $1,000,000 | $100
§ 846

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely 2 minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ al] powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 3 of 10

authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the

right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have

3
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 4 of 10

to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty re gardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree that the applicable base offense level is a level 12 pursuant to United States Sentencing
Guidelines (“U.S.S.G.”) § 2D1.1(c)(14).

b. The Defendant will be free to seek a four-level reduction in the Defendant’s
offense level pursuant to U.S.S.G. § 2B1.2(a) because the Defendant was a minimal participant in
the criminal activity. This Office will be free to oppose.

c. This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3El.1(a), based upon the Defendant’s apparent prompt

4
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 5 of 10

recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E}.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3Ei.1(b), if the Defendant:
(i) fails to admit each and every item in the factual stipulation; (ii) denies involvement in the
offense; (iii) gives conflicting statements about the Defendant’s involvement in the offense; (iv) is
untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs or
attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between the
date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violates this Agreement in any way.

7. The parties stipulate and agree that the Defendant's criminal convictions result in a criminal
history score of zero, establishing a criminal history category of I. Therefore, if all reductions
apply, the advisory Guidelines range is 0 to 6 months of imprisonment.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to advocate for a
reasonable sentence, period of supervised release, and/or fine considering any appropriate factors
under 18 U.S.C. § 3553(a), but in no event will this Office recommend a sentence greater than one
year and one day of incarceration. This Office and the Defendant reserve the right to bring to the
Court’s attention all information with respect to the Defendant’s background, character, and
conduct that this Office or the Defendant deem relevant to sentencing, including the conduct that
is the subject of any counts of the Indictment, At the time of sentencing, this Office will move to
dismiss any open counts against the Defendant.

Waiver of Appeal

10.‘ In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,

5
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 6 of 10

the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

(i) The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

(ii) | This Office reserves the right to appeal any sentence below a statutory
minimum.

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

Forfeiture

H. a. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

b. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described in the two above subparagraphs and waives the requirements of Federal Rules of-
Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

c. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

d. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 7 of 10

Defendant’s Conduct Prior to Sentencing and Breach

12, a. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement, —
even if the Agreement was reached pursuant to Rule 1 1(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)}—-if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

13. The Court is not a party to this Agreement. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. The Court will determine the facts relevant to sentencing. The Court is not required
to accept any recommendation or stipulation of the parties. The Court has the power to impose a
sentence up to the maximum penalty allowed by law. If the Court makes sentencing findings
different from those stipulated in this Agreement, or if the Court imposes any sentence up to the
maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations under
this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

14. This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those

7
 

Case 1:18-cr-00265-GLR Document’63 Filed 05/30/19 Page 8 of 10

set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

- Robert K. Hur
United States Attorney

By: Castinin “Of op fs
Christina A. Hoffma
Assistant United States Attomey

Thave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to

change any part of it. I am completely satisfi ith the representation of my attorney.
CAl20/ 14 _
Date

Danielle Robinson

] am the Defendant's attomey. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defen The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

   
 

 

Date Paut D. Hazlehugst, Esq.
Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 9 of 10

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On March 13, 2018, at approximately 2:42p.m., the Defendant and her boyfriend, Antwan
Bass, were stopped for speeding while heading southbound on Route 113 in Worcester County.
The Defendant was driving. Detective Zachary Converse of the Worcester County Sheriff's Office
smelied marijuana emanating from the vehicle, and the Defendant was not able to produce the
rental paperwork for the vehicle. Believing there was a strong probability that drug activity was
afoot, Detective Converse conducted a search of the passenger compartment of the vehicle and
recovered marijuana, oxycodone pills, and three cell phones. He then searched the trunk of the
vehicle and recovered a blue duffel bag containing a cardboard box. Bass stated that the duffel
bag was his and that the box contained a gift for his nephew. Inside the box, Detective Converse
found a large, oval-shaped object wrapped in duct tape and plastic wrap. After removing all of the
layers, Detective Converse discovered one kilogram package of heroin and two kilogram packages
of cocaine. In a post-Miranda interview, the Defendant stated that she and Bass were traveling
from New Jersey, where they had dropped off Bass’s nephew, and that she did not know what was
in the package in the trunk.

Investigators analyzed the seized cell phones pursuant to a search warrant. GPS data from
the cell phones indicated that the Defendant and Bass had departed their residence in Virginia just
after 1:00AM on March 13 and traveled to Brooklyn, New York, before returning to Maryland,
where they were pulled over by Detective Converse.

The cell phones belonging to the Defendant contained text messages indicating her
involvement in a conspiracy with Bass to distribute controlled substances. For instance, on
November 15, 2017, the Defendant sent a text message to a friend with a photograph of her holding
a large wad of cash. The friend asked, “What you doing with that money?” The Defendant replied,
“Counted it for Antwan.. $20,000.” On March 2, 2018, the Defendant sent Bass a text message
asking, “When you leaving for New York?” Bass responded, “Hopefully in the am., but on some
real shit,I only feel comfortable going with you....”. The Defendant sent Bass a text message
saying, “[L]isten to your gut bae.. you know I’m down ..” Later, the Defendant sent Bass a text
message saying, “And if you could get KC to transfer another $100 (for weed) in my account that
would be nice ... One of my bro’s from Hawaii just linked me ..”

The Defendant admits that she conspired with Bass to possess with intent to distribute
heroin and cocaine, although she was not aware of the quantities involved.
 

Case 1:18-cr-00265-GLR Document 63 Filed 05/30/19 Page 10 of 10

SO STIPULATED: ’

Christina A. « OU
Assi nited States Attorney

   

Paul D. Haéfehurst, Esq.,
Counsel for Defendant

10
